DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
It is noted that the specification indicates that computer-readable storage medium is not to be construed as transitory signals (0063).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunker V. et al. (US 2003/0009696 A1 and Bunker hereinafter).

identifying a user of a communications system, the user being associated with a user profile (0065, lines 2-4); 
generating a simulated attack communication based on the user, the user profile, and an attack personalization model (0063, lines 1-13; 0065, lines 4-17); 
transmitting the simulated attack communication to the user via the communications system (0063, lines 1-6); 
identifying a user response to the simulated attack communication (0063, lines 13-16); 
modifying the attack personalization model based on the user response (0063, lines 11-20).

As to claim 8, Bunker discloses:
one or more processors (Figure 8; 0056, lines 12-15); 
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Figure 8; 0056, lines 12-15; claim 25): 
identifying a user of a communications system, the user being associated with a user profile (0065, lines 2-4); 
generating a simulated attack communication based on the user, the user profile, and an attack personalization model (0063, lines 1-13; 0065, lines 4-17); 
transmitting the simulated attack communication to the user via the communications system (0063, lines 1-6); 
identifying a user response to the simulated attack communication (0063, lines 13-16); 
modifying the attack personalization model based on the user response (0063, lines 11-20).

As to claims 2, 9, and 16, Bunker discloses:
identifying communication engagement statistics of the user (0166, lines 2-12); 
identifying one or more external profiles for the user (0177, lines 1-4; 0179, lines 1-12); 
identifying a set of correspondents for the user from the communication engagement statistics and the one or more external profiles (0167, lines 8-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker as applied to claims 2, 9, and 16 above, and further in view of Bajpai (WO 2019/227076 A1).
As to claims 3, 10, and 17, Bunker fails to specifically disclose:
identifying communication trends for one or more communication characteristics for activity of the user on the communications system; 
identifying topic trends for activity of the user on the communications system; 
identifying context trends for activity of the user on the communications system.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Bunker, as taught by Bajpai.
Bajpai discloses a system and method for cybersecurity on a controller area network in a vehicle, the system and method having:
identifying communication trends for one or more communication characteristics for activity of the user on the communications system (0159, lines 3-6); 
identifying topic trends for activity of the user on the communications system (0159, lines 11-16); 
identifying context trends for activity of the user on the communications system (0159, lines 6-10).
Given the teaching of Bajpai, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Bunker with the teachings of Bajpai by identifying trends of the user. Bajpai recites motivation by disclosing that identifying data trends of a user can aid in determining data theft (0159, lines 19-21). It is obvious that the teachings of Bajpai would have improved the teachings of Bunker by identifying trends of the user activity in order to determine data theft.

Allowable Subject Matter
Claims 4-7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brubaker et al. (EP 3930286 A1) discloses a system and method for prompting users to annotate simulated phishing emails in a cybersecurity training.
Carpenter et al. (US 2021/0367970 A1) discloses a system and method for end-user security awareness training for calendar-based threats.
Heinemeyer et al. (WO 2021/171090 A1) discloses a system and method for an artificial intelligence adversary red team.
Irimie et al. (US 2021/0160282 A1) discloses a system and method for AIDA based second chance.
Irimie et al. (US Patent 10,021,126 B2) discloses a system and method for creating and running heterogenous phishing attack campaigns.
Oyamada (US 2018/0212980 A1) discloses a system and method for detecting intrusion into communication environment.
Strom et al. (US 2017/0006055 A1) discloses a system and method for network attack simulation.
Ward et al. (US Patent 10,599,725 B2) discloses a system and method for improved RDAP traffic analysis and mitigation.
Weidman (US 2017/0318046 A1) discloses a system and method for assessing data security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431